Citation Nr: 0201678
Decision Date: 02/20/02	Archive Date: 05/09/02

DOCKET NO. 99-16 732               DATE FEB 20, 2002

On appeal from the Department of Veterans Affairs Regional Office
and Insurance Center in St. Paul, Minnesota 

THE ISSUE 

Entitlement to service connection for compensation purposes for a
dental disability as secondary to the veteran's service-connected
sinusitis and rhinitis. 

REPRESENTATION 

Appellant represented by: The American Legion 

ATTORNEY FOR THE BOARD 

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from January 1963 to August 1964.

This case was previously before the Board of Veterans' Appeals
(Board) in January 2001, at which time it was remanded to the
Department of Veterans Affairs (VA) Regional Office and Insurance
Center (RO&IC) in St. Paul, Minnesota, for further development.
Following that development, the RO&IC confirmed and continued the
denial of entitlement to service connection for dental disability,
claimed as secondary to the veteran's service-connected sinusitis
and rhinitis.

Historically, in 1998 the veteran filed a claim for entitlement to
service connection for dental disability on a secondary basis. In
May 1999, the RO&IC denied the matter. The veteran appealed
therefrom. Given the above-discussed procedural development, the
Board finds that this case has been developed and adjudicated only
with respect to the issue of entitlement to compensation. In this
regard, the Board noted in its January 2001 remand that the VA
Schedule for Rating Disabilities does provide a potential basis for
service connection for compensation for loss of teeth, e.g., when
such loss was due to the loss of substance of the body of the
maxilla or mandible. 38 C.F.R. 4.150, Diagnostic Code 9913 (2001);
see also, Simington v. West, 11 Vet. App. 41, 44 (1998). The Board
also noted that compensation was potentially available when there
was a loss of portions of the maxilla or malunion or nonunion of
the maxilla. 38 C.F.R. 4.150, Diagnostic Codes 9914-9916 (2001).
Accordingly, the decision below will address such matters.

In September 2001, the VA Medical Center in Minneapolis, Minnesota,
told the veteran that his recent request for outpatient dental
treatment had been denied. Thus far the veteran has not disagreed
with that determination. Accordingly, the matter has not been
properly developed for appellate review and is not before the
Board.

2 -

FINDINGS OF FACT

1. Service connection is in effect for the following disabilities:
sinusitis and rhinitis; the residuals of a left knee arthrotomy;
the residuals of a deviated nasal septum; a throat disability; the
residuals of a fractured right 5th metacarpal; bilateral hearing
loss disability; and bilateral eustachian tube dysfunction/chronic
ear infections.

2. The veteran's multiple dental disabilities, diagnosed as
multiple missing teeth; dental caries; and gingivitis, are not
etiologically related to or chronically worsened by any of his
service-connected disabilities.

CONCLUSION OF LAW

The veteran's dental disabilities, characterized as dental caries,
multiple missing teeth, and gingivitis, were not incurred in or
aggravated by service nor are they proximately due to or the result
of service-connected disease or disability. 38 U.S.C.A. 1110, 1131,
5102, 5103, 5103A (West 1991 & Supp. 2001); 38 C.F.R. 3.303,
3.310(a), 4.150, Diagnostic Codes 9913-9916 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for
compensation purposes for a dental disability as secondary to the
service-connected sinusitis and rhinitis.

The Facts

The veteran currently has service connection for the following
disabilities: sinusitis and rhinitis; the residuals of a left knee
arthrotomy; the residuals of a deviated nasal septum; a throat
disability; the residuals of a fractured right 5th metacarpal;
bilateral

- 3 -

hearing loss disability; and bilateral eustachian tube
dysfunction/chronic ear infections.

The service medical records show that during his service entrance
examination in January 1963, the veteran responded in the negative,
when asked if he then had, or had ever had, severe tooth or gum
trouble. During the examination, the examiner reported no dental
abnormalities and concluded that the veteran's dental condition was
acceptable.

Approximately one week after his entry on active duty, the veteran
underwent an initial dental examination at the dental clinic. It
was noted that teeth numbered 1, 16, and 17 were missing and that
there were fillings in teeth numbered 2, 3, 14, 15, 18, 19, 29, 30,
and 3 1. From October 1963 to July 1964, the veteran received
fillings in teeth numbered 13, 18, 19, and 20 and multiple fillings
in tooth number 14. A clinical entry dated in 1964 shows that an
iron fell on the veteran's nose, but no complaints of or findings
associated with dental trauma were noted.

During the veteran's service separation examination in August 1964,
it was noted that he was missing teeth numbered 16 and 17.
Otherwise, there were no reports of any dental abnormalities.

VA medical records disclose that the veteran reportedly underwent
nasal surgery in August 1965 and that in April 1980 he underwent a
septorhinoplasty.

Private hospital records show that in October 1989, the veteran
underwent a left Caldwell Luc nasal polypectomy and nasal
antrostomy in association with treatment for chronic sinusitis,
nasal polyps, and a left maxillary sinus mucous retention cyst.

During a hearing, at the RO&IC in April 1990, the veteran
complained of problems in his upper teeth associated with ear and
face problems.

During a hearing at the RO&IC in August 1992, the veteran raised
contentions to the effect that service connection was warranted for
dental disability. Specifically,

- 4 -

he maintained that he had lost teeth on the upper left side of his
mouth, as a result of his service-connected sinusitis and rhinitis
and/or his service-connected deviated nasal septum.

Private dental records, dated from May 1992 to January 1994, show
that the veteran received treatment for teeth numbered 12, 21, 28,
and 29. In September 1993, he received treatment for an abscess in
the vicinity of tooth number 3.

In August 1992, a private dentist stated that it was possible that
the veteran's upper left six year old molar could infect the
maxillary left sinus due to the fact that the palatal root extended
up into the floor of the left maxillary sinus. However, the dentist
noted that the veteran would have to check with the local dentist
who put in the initial fillings in that tooth or check the
veteran's service medical records to see if that tooth was service-
connected. The dentist also noted that if that tooth was service
connected, then a point could be made that the tooth had infected
the sinus. He concluded that there was no way to know for sure but
that it was a possibility.

During a VA examination in April 1996 for hearing loss disability,
the veteran complained of discomfort in his upper left teeth.

During private medical treatment in November 1996 and January 1997,
it was noted that there was clear mucoid drainage coming from the
artificial nasal antral window created by the surgery in 1989.
Intraorally, the veteran had a premolar that was very loose and
immediately adjacent to the canine. Extraction was recommended. An
examination of the oropharynx revealed an asymmetric palate. In
January 1997, it was noted that extraction of the loose premolar in
the upper left maxillary area had not helped the veteran's
symptoms.

In July 1997, the veteran's dentist, M. H., D.D.S., stated that the
veteran had diffuse pain in his upper left quadrant and that such
pain had been an ongoing concern since he had been seen in the
dental clinic. It was noted that the veteran had had restorative
work done with very good results yet his concern in the upper left

- 5 -

quadrant had remained. The dentist also indicated that once the
veteran's symptoms were resolved, a 4 or 5 unit bridge would
restore the area very nicely.

During a VA ear, nose and throat examination in January 1998, the
veteran complained of numbness of the teeth on the left side
associated with recurrent sinus infection and facial pain. It was
noted that he had been treated with surgery in the past, as well as
with antibiotics, both without significant improvement. He also
complained of some nasal obstructive symptoms which started years
earlier. It was noted that he had had a number of surgeries,
including those in 1965 and 1981. It was also noted that despite
such surgeries, he still had significant nasal deformity and was
currently using a nasal dilator to improve his breathing. The
impressions were recurrent sinusitis and acquired nasal deformity.
The examiner commented that there was a tremendous overlap of
symptoms between rhinitis and sinusitis, including dental pain. He
noted that the veteran was currently suffering from nasal blockage,
chronic nasal discharge, drainage into the back of the throat, and
facial pressure, as well as earaches. He recommended that the
veteran have revision endoscopic sinus surgery.

In April 1998, the veteran was admitted to a VA hospital, where he
underwent functional endoscopic sinus surgery.

Records and correspondence dated from July 1998 through March 1999
from the veteran's private dentist, F. H. N., D.D.S., indicate that
the veteran's teeth numbered 6, 7, 8, 9, 10, and 11 were extremely
worn almost to the point of exposing the pulps. The dentist noted
that he had restored some areas with composite that were near
exposure but that such restorations would not last long with the
stress that those teeth had on them. He also noted that the veteran
needed a bridge or partial denture on the maxillary left, teeth
numbered 12 through 15, and possibly a lower partial denture to
replace the missing teeth numbered 30 and 31. The dentist noted
that it could be sufficient to make only the bridge on the upper
left as that would greatly improve the veteran's masticatory
efficiency and take stress off his anteriors.

- 6 -

In March 2001, the veteran underwent a VA ear, nose and throat
examination to determine the nature and relationship between any
dental disability or any disability of the maxilla and the
veteran's post surgical sinusitis and rhinitis. The examiner
commented that the veteran had a complex history regarding his nose
and sinuses, including multiple nasal surgeries. It was also noted
that the veteran had had functional endoscopic sinus surgery and
had been found to have an inverting papilloma. It was further noted
that he had undergone an external ethmoidectomy on the right
approximately 3 to 4 years earlier. Reportedly, the veteran had had
frequent complaints of a yellowing-greenish discharge from his
sinuses even before his sinus surgeries. The veteran thought that
such discharges were related to his upper molars. On examination,
it was reported that the veteran had an abnormal external nose and
that he had recently undergone surgery with a rib graft. On
examination, the left nostril was narrowed. An endoscopic
examination revealed a patent nasal cavity with obvious signs of
previous sinus surgeries, bilaterally. There was no evidence of
recurrent papilloma on the right side. On the left side, there was
some polypoid mucosa versus ethmoid sinus that appeared not
significantly abnormal. There was no discharge or secretions from
the nose on inspection. The veteran's oral cavity revealed poor
dentition bilaterally, but was otherwise unremarkable. The
veteran's neck was soft and nontender with a full range of motion.
The examiner concluded that there was a possibility that the
veteran's sinus complaints were related to his upper molars, as was
suggested by the veteran's continued sinus complaints before and
after his sinus surgeries. The examiner referred the reader to the
report of a VA dental examination.

During the March 2001 VA dental examination, the examiner noted
that he was trying to determine whether there was any dental and/or
maxillary disability that could relate to the veteran's post
surgical sinusitis and rhinitis, and/or whether any dental
disability was associated with or aggravating the veteran's
service-connected sinusitis and rhinitis. The examiner reported
that in 1964, the veteran had sustained nasal trauma while on
active duty and had suffered a cartilage type of nasal injury which
apparently resulted in some nasal saddling and nasal obstruction.
He had reportedly undergone multiple recurrent and definitive nasal
reconstructions since that time, as well as sinusitis and sinus
surgery. It was noted that he had undergone

- 7 -

his first nasal reconstruction in 1965 and that in 1989, he had had
a left maxillary sinus access through a left vestibular Caldwell-
Luc approach above the teeth. It was also noted that from that time
forward, he had started having problems with teeth numbered 13 and
14 (the left maxillary 2nd premolar and 1st molar). He had
reportedly had tooth number 14 extracted because of what he felt to
be persisting pain in the area, as well as looseness of the tooth.
He complained over the years of the same persistent problem in
tooth number 13, and in the mid 1990's, he had had tooth number 13
extracted. Reportedly, he had not had significant tooth or left
maxillary complaints since that time. He did state, however, that
tooth number 12, which was the left maxillary 1st premolar,
occasionally throbbed at the time that he normally noticed a fairly
involved or pressurized type of left maxillary sinusitis. His
"present" complaints were poor chewing capability due to the loss
of teeth and occasional pain in tooth number 12.

An extraoral examination showed the veteran had no palpable
cervical adenopathy. The trachea was in the midline, and the head
was normocephalic. There was significant evidence of old nasal
trauma and reconstruction with incisions and well- healed
lacerations on the nose, and a very firm nasal bridge consistent
with bony and cartilaginous reconstructions. The temporomandibular
Joint examination was essentially normal, and the veteran opened
his mouth to 43 millimeters. Protrusive excursions were within
normal limits, bilaterally, and there were no Joint noises or
muscle of mastication pain to palpation. On intraoral examination,
the veteran was missing teeth numbered 1, 2, 4, 13, 14, 16, 17, 30,
31, and 32. The remaining teeth showed moderate to severe abrasion
and attrition and multiple teeth had recurrent dental caries. The
teeth were Class I in occlusion position. There were no soft tissue
lesions other than some mild marginal gingivitis. There was an old
left maxillary Caldwell-Luc incision which was well healed and
above the necks of the teeth on the left maxilla. X-rays revealed
no pathology other than that noted above. The assessment was
multiple missing teeth, dental caries, and gingivitis.

The examiner responded in the negative when asked whether any of
the veteran's dental conditions were caused or aggravated by the
veteran's service-connected sinusitis and rhinitis. The examiner
noted that the floor of the left maxillary sinus

- 8 -

on the X-rays appeared intact, well rounded and well demarcated. He
also noted that there did not appear to be any defect of the floor
of the sinus into the area where teeth numbered 13 and 14
previously were, which would have been the case if those teeth had
been lost due to both erosion or osteomyelitis consistent with the
previous sinusitis. He reported that there appeared to be no
aggravation of the sinusitis or rhinitis by either the veteran's
present dental condition or, by history, his previous dental
conditions. The examiner concluded that it was not uncommon for
people with sinusitis of the maxillary sinuses to have related and
usually referred dental pain. He noted by history that there was no
evidence of maxillary osteomyelitis and no evidence of tooth
loosening beyond what would be expected in a tooth that either had
pulp and/or periodontal reasons for tooth loss.

Analysis

Service connection connotes many factors, but basically, it means
that the facts, shown by the evidence, establish that a particular
disease or injury resulting in disability was incurred coincident
with active military, naval, or air service, or, if preexisting
such service, was aggravated therein. 38 U.S.C.A. 1110, 1131; 38
C.F.R. 3.303(a). There must be competent evidence of current
disability (generally, a medical diagnosis), of incurrence or
aggravation of a disease or injury in service (lay or medical
evidence), and of a nexus between the in-service injury or disease
and the current disability (medical evidence). Caluza v. Brown, 7
Vet. App. 498, 506 (1995). Continuity of symptomatology is required
where the condition noted during service is not, in fact, shown to
be chronic or where the diagnosis of chronicity may legitimately be
questioned. When the fact of chronicity in service is not
adequately supported, then a showing of continuity after discharge
is required to support the claim. 38 C.F.R. 3.303(b). Even if the
disease at issue is initially diagnosed after the veteran's
discharge from service, service connection may still be granted,
when all the evidence establishes that the disease was incurred in
service. 38 C.F.R. 3.303(d).

Service connection may also be granted when the evidence shows that
a particular disability is proximately due to or the result of a
disability for which service

- 9 -

connection has already been established. 38 C.F.R. 3.310(a). In
this regard, the United States Court of Veterans Appeals (now the
United States Court of Appeals for Veterans Claims, hereinafter
Court) has further stated that when aggravation of a veteran's
nonservice-connected condition is proximately due to or the result
of a service-connected condition, such veteran shall be compensated
for the degree of disability (but only that degree) over and above
the degree of disability existing prior to the aggravation. Allen
v. Brown, 7 Vet. App. 439, 448 (1995).

At the time the veteran's claim of entitlement to service
connection for dental disability was received, the Schedule for
Rating Disabilities contained in 38 C.F.R. Part 4 stated that
treatable carious teeth, replaceable missing teeth, dental or
alveolar abscesses, periodontal disease (pyorrhea) and Vincent's
stomatitis were to be considered service connected solely for the
purpose of determining entitlement to dental examinations or
outpatient dental treatment. 38 C.F.R. 4.149. As noted above,
however, under certain circumstances the loss of teeth may be
compensably disabling. Consequently, the etiology of the veteran's
tooth loss is relevant as to whether service connection, if
allowed, is granted for compensation purposes. During the pendency
of this appeal, the provisions of 38 C.F.R. 4.149 were deleted;
however, they were transferred to 38 C.F.R. 3.381(a) where they
were left substantially intact. See 38 C.F.R. 3.381(a) (2000);
Service Connection of Dental Conditions for Treatment Purposes, 64
Fed. Reg. 30,392 (June 8, 1999).

38 C.F.R. 4.150, Diagnostic Code 9913 provides for compensable
evaluations for the loss of upper and lower teeth where the loss of
masticatory surface cannot be restored by suitable prosthesis.
Where the loss of the masticatory surface can be restored by
suitable prosthesis, a noncompensable evaluation is warranted.
However, those ratings only apply to bone loss through trauma or
disease such as osteomyelitis. They do not apply to the loss of the
alveolar process as a result of periodontal disease, since such
loss is not considered disabling. Compensation is also potentially
available when there was a loss of portions of the maxilla or
malunion or nonunion of the maxilla. See 38 C.F.R. 4.150,
Diagnostic Codes 9914-9916.

- 10-

VA shall consider all information and lay and medical evidence of
record in a case before it with respect to benefits under laws
administered by VA. When there is an approximate balance of
positive and negative evidence regarding any issue material to the
determination of the matter, VA shall give the benefit of the doubt
to the claimant. 38 U.S.C.A. 5107. However, the benefit of the
doubt rule is inapplicable when the evidence preponderates against
the claim. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

A review of the evidence discloses that at the time of his entry in
service, the veteran had several missing teeth and several
fillings, including fillings in teeth numbered 14, 18, and 19.
During service, he received fillings for those teeth, and he also
received fillings in teeth numbered 13 and 20, which had reportedly
been normal at entry. However, there was no evidence in service of
any dental trauma, additional loss of teeth, malunion or nonunion
of the maxilla, or loss of body of the maxilla or mandible. See
VAOPGCPREC 5-97; 38 C.F.R. 4.150, Diagnostic Codes 9913-9916.
Consequently, there is no basis for entitlement to service
connection for dental disability for compensation purposes.

The primary thrust of the veteran's contentions is that his dental
disability, i.e., multiple missing teeth, multiple dental caries,
and gingivitis, are the result of his service-connected sinusitis
and rhinitis or of his service-connected deviated nasal septum. In
particular, he contends that his sinusitis and rhinitis have
resulted in continuous sinus drainage which has caused him to
develop dental infections resulting in a loss of teeth.
Consequently, he maintains that service connection for dental
disability is warranted on a secondary basis.

During hearings in April 1990 and in August 1992, the veteran
testified that the problems with his face and ear made him feel as
though there was something wrong with his teeth and that he
experienced discomfort in his jaw and throat. He reported that
health care providers had told him that his problems were due to
excretions from his nose and that tooth extractions in the upper
left side of his mouth had been related primarily to his sinus
disorder.

- 11 -

The veteran's contentions and testimony notwithstanding, there is
simply no definitive, competent evidence of a relationship between
his various dental disabilities and any service-connected
disability, including his sinusitis and rhinitis and/or his
deviated nasal septum. In August 1992, a private dentist stated
that it was possible that the veteran's upper left six year old
molar could infect the maxillary left sinus due to the fact that
the palatal root extended up into the floor of the left maxillary
sinus; however, he emphasized that such a scenario was no more than
a possibility. In March 2001, the most recent VA ear, nose and
throat examiner also stated that there was a possibility that the
veteran's sinus complaints were related to problems with his upper
molars; however, he did not identify a separately ratable dental
disability. He also made reference to the March 2001 VA dental
examination. Although the dental examiner noted that it was not
uncommon for people with sinusitis of the maxillary sinuses to have
related dental pain, he too did not identify any separate dental
disability related to the sinusitis. In this regard, he noted that
there was no evidence of maxillary osteomyelitis or of tooth
loosening beyond what would be expected in a tooth that had either
pulp and/or periodontal reasons for tooth loss.

In light of the foregoing, the preponderance of the evidence is
clearly against a grant of service connection for dental disability
on a secondary basis. The only other statements to the contrary are
from the veteran; however, it should be noted that he is not
qualified to render opinions which require medical expertise, such
as the diagnosis or etiology of a particular disability. Espiritu
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

During the pendency of this appeal, there was a significant change
in the law. On November 9, 2000, the President signed into law the
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475,
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 5100 et
seq. (West Supp. 2001)). That law redefined the obligations of the
VA with respect to the duty to assist, and included an enhanced
duty to notify a claimant as to the information and evidence
necessary to substantiate a claim for VA benefits. VCAA, Pub. L.
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38
U.S.C.A. 5102, 5103, 5103A). That law also

12 -

eliminated the concept of a well-grounded claim, and superseded the
decision of the Court in Morton v. West, 12 Vet. App. 477 (1999),
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per
curiam order), which had held that VA cannot assist in the
development of a claim that is not well grounded. VCAA, Pub. L. No.
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A.
5107). That change in the law is applicable to all claims filed on
or after the date of enactment of the VCAA, or filed before the
date of enactment, and not yet final as of that date. VCAA, Pub. L.
No. 106-475, 7, subpart (a), 114 Stat. 2096; 2099-2100 (2000).

In evaluating this appeal, the Board finds that the RO&IC has met
its duty to assist the veteran in the development of this claim
under the VCAA. By virtue of information sent to the veteran,
including the Board remand in January 2001, the statement of the
case and the supplemental statement of the case, the veteran and
his representative were notified of the evidence necessary to
substantiate the claim. The RO&IC has made reasonable efforts to
obtain relevant records adequately identified by the veteran; and,
in fact, it appears that all such evidence has been obtained and
associated with the claims folders. Such evidence includes numerous
VA and private medical records, dated since service, as well as
reports of multiple VA examinations. Indeed, the veteran has not
identified any outstanding evidence which could be used to support
the issue on appeal, nor has he contended that the VA examinations
were inadequate for rating purposes. In fact, in a statement dated
in June 1999, and in his appeal, VA Form 9, dated in August 1999,
the veteran acknowledged that he had been unable to obtain any
medical evidence showing a relationship between his dental
disability and any service-connected disorder. Finally, the Board
notes that the veteran has been informed of his right to have a
hearing in association with his appeal. Although he exercised that
right with respect to earlier claims, he has declined to exercise
that right in the instant case. Accordingly, the Board is of the
opinion that VA has met its duty to assist the veteran in the
development of this appeal and that there is no need for further
development. See Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).

- 13 -

ORDER

Entitlement to service connection for compensation for a dental
disability as secondary to the veteran's service-connected
sinusitis and rhinitis is denied. 

C. CRAWFORD 
Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 14 -



